BRANCH, Chief Justice.
The issue presented by this appeal is whether the trial court correctly ruled that Sheriff Gibson failed to make a diligent attempt to execute the writ of possession and that he failed to show any defense as to why the judgment of amercement should not be made absolute.
At the time of this action, G.S. 162-14 provided,1 in pertinent part, that a sheriff was subject to a penalty of forfeiting one hundred dollars ($100.00) for his failure to execute and make due return of all writs and other process to him legally issued and directed, unless he could show sufficient cause to the court at the next succeeding session after judgment nisi had been entered against him.
In the hearing before Judge Cecil on 3 August 1982, Sheriff Gibson offered the defense that the law in this State prohibits the use of force to execute writs of possession for personal property. He argued that when defendant denied him entrance to her home to recover the furniture, his only alternative was to return the writ without having recovered the property.
Relying upon a decision by the Superior Court of New Jersey, in Vitale v. Hotel California, Inc., 184 N.J. Super. 512, 446 A. 2d 880, aff’d, 187 N.J. Super. 464, 455 A. 2d 508 (1982), the Court of Appeals rejected Gibson’s argument and held that since the Sheriff had no reason to fear that he was in danger of imminent harm if he attempted forcible entry, his actions did not constitute a diligent attempt to execute the writ. The court further noted that G.S. 1-480 specifically allows a sheriff to break or enter a building where property subject to claim and delivery is concealed. Judge Johnson opined that “[i]f a sheriff can forcibly enter a building to recover concealed property before a responsive pleading can be filed, we see no reason why he should not be able to do so after judgment has been finally entered establishing the *620party’s entitlement to the property.” 63 N.C. App. at 771-72, 306 S.E. 2d at 131.
We reject this reasoning for it is in direct conflict with case law long established in this jurisdiction.
This Court’s opinion in State v. Whitaker, 107 N.C. 802, 12 S.E. 456 (1890), is the most recent North Carolina decision relating to an officer’s authority to make a forcible entry in an effort to execute civil process on personalty. We there held that:
[i]n the absence of some statutory provision to the contrary, this case is governed by S. v. Armfield, 9 N.C. 246. It was there decided that an officer cannot break open an outer door or window of a dwelling against the consent of the owner for the purpose of making a levy on the goods of the owner. This decision is referred to with approval in Sutton v. Allison, 47 N.C. 339.
While such authority is given an officer in case of “claim and delivery” where property is concealed, we can find nothing in The Code which warrants such conduct in cases of attachment and execution.
Id. at 804, 12 S.E. at 456. The rule of law enunciated in Whitaker and Armfield prohibiting forcible entry for the purpose of executing civil process on personal property is a restatement of the common law rule established in Semayne’s Case, 77 Eng. Rep. 194 (K.B. 1604).
While it is true that by the enactment of G.S. 1-480 our legislature has provided an exception to this rule and permits forcible entry where property subject to claim and delivery is concealed, no similar exception has been promulgated with respect to the execution of writs of possession pursuant to G.S. 1-313(4).
We here reaffirm our decision in Whitaker that “in the absence of some statutory provision to the contrary,” the common law prohibition against the use of force to execute civil process on personal property applies. See G.S. 4-1 (common law is in force within this State except where it has been abrogated, repealed or has become obsolete).
*621We therefore hold that through his reliance on the law in this State prohibiting forcible entry to execute a writ of possession for personal property, Sheriff Gibson showed a valid and complete defense as to why the judgment of amercement should not have been made absolute.
The decision of the Court of Appeals is reversed, and this cause is remanded to the Court of Appeals for its further remand to the District Court of Guilford County, with direction to vacate the judgment absolute entered against appellant Sheriff Paul H. Gibson.
Reversed and remanded.

. This section was amended by the General Assembly, effective 1 July 1983. 1983 N.C. Sess. Laws, c. 670, § 8.